Title: To John Adams from James McHenry, 6 April 1798
From: McHenry, James
To: Adams, John



Sir
War Department April 6th. 1798.

I have the honor to inclose a report, and documents, in the case of Lieutenant Colonel Stephen Rochfontaine Commandant of the Corps of Artillerists, and Engineers.
I am Sir / with much the greatest respect / Your most Obedient / Humble Servant—
James McHenry
War Department
6th: April. 1798—
To the President of the United States.
The Secretary of War respectfully reports.
That certain Charges were exhibitted in a letter from the Accountant of the War Department to the Secretary of War, dated the 2d March 1797, against Lieutenant Colonel Stephen Rochfontaine Commandant of the Corps of Artillerists and Engineers.
That the Colonel being apprized of the Charges, demanded a Court of Inquiry to investigate the same; and that such Court was ordered on the 19th: day of February 1798, to meet at West Point on the 1st day of March following.
That on the fourth day of the said month of March, the Court assembled, and proceeded to inquire and examine into certain matters stated in the Warrant for holding the Court, and finished the inquiry, on the seventh of the same month, of which a regular record was kept, and returned to the Office for the Department of War duly authenticated.
That the Members of the Court were Major Thomas Cushing President, Lieutenants Samuel C Vance, and Daniel Bissell members, and Lieutenant Campbell Smith acting Judge Advocate pro hoc; that Lieutenant Colonel Rochfontaine having attended the Members of the Court and the Judge Advocate were sworn according to the Articles of War, and the several Witnesses as they were produced were also sworn.
That the Court, not being specially required, to give an Opinion on the merits of the case, have confined the record of their proceedings, to the circumstances and evidence as they appeared to them.
That Lieutenant Colonel Stephen Rochfontaine on the 12th March 1798, transmitted a paper, now on the files of the Office for the Department of War, which he styles “Observations upon the Charges exhibitted against me, by William Simmons Esquire: Accountant of the War Department.”
That the evidence detailed in the record of the proceedings of the Court of Inquiry, appears fully to establish the facts contained in the Charges exhibitted against Colonel Rochfontaine.
That the Colonel, in the paper, he styles his Observations on the Charges, does not deny the facts charged, but endeavours to shew that the Public sustained no injury.
That this statement of the Colonel is particularly contradicted, by the evidence of George Fleming, whose official situation qualified him to judge being Public store keeper at West Point, and the person who hires and pays the waggons employed for the works, and the uses of the Garrison. To the Witness Colonel Rochfontaine put the following Question “Do you think it would have been for the interest of the Public, to have had the three horses returned to you, at the time of my arrival as public property, to be worked for the Garrison under your keeping and direction?” The answer was. “Yes. I think, it would have saved, considerable money to the Public.”
That Courts of Inquiry, as established and regulated by the Appendix, to the rules and Articles, for the better government of the Troops, raised or to be raised, and kept in pay, by and at the expence of the United States of America, proceed as solemnly: and under the same sanctions as Courts Martial. The members are sworn, and the oral testimony produced must be delivered under the obligation of an Oath. They differ materially from Courts of the same name, and used in the Armies of Great Britain, which may be applied to purposes, that those of this Country cannot, and which do not proceed under the obligation of an Oath, the members are not sworn, nor are the Witnesses produced before them sworn.
That Lieutt Col Stephen Rochfontaine, by the mode he has pursued of observing upon the testimony produced before the Court, might have availed himself of an opportunity of defence, under circumstances more advantageous to him, than a Trial before a Court Martial will admit of; for before a Court Martial, his observations would be observed upon, in a reply—and strictly compared with the evidence—and not stand, as they now do.
That upon the whole; The Charges exhibitted, appear, by a solemn inquiry, in a mode which he demanded, to be substantiated against Lieutt Col Stephen Rochfontaine. He therefore is subject to a Trial by a Court Martial, the assembling of which, in the present situation of the military of the United States, would be detrimental to the Service, inconvenient and expensive; or he may at the pleasure of the President, be removed from his command, and his Commission recalled.
The proceedings of the Court of Inquiry, and other documents are presented herewith.
All which is respectfully Submitted—

James McHenry